Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. The applicant made no comment regarding their duty of disclosure.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments to the claims.   Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6,11-16 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The compound 1006 recited in claim 18 is not bounded by claim 1 as it does not include any of the groups listed for substituent R in claim 1. 
	In claims 2-6, 11-16, the claims should make it clear that these substituents/groups are used for “R” as recited in claim 1 (and not limited to Ra of claim 1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403.
Stockel et al. 20080312403 teaches in example 1, the synthesis of  Phosphorothioyltris(oxy-4,1-phenyleneiminocarbonyloxyethane-2,1-diyl)triacrylate [0123]. Example 2 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 2-napthalenemethanol. [0124]. Example 3 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 4,4’-isoproylidenebis(2-(2,6-dibromophenoxy)ethanol. [0125]. Example 4 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with a different acrylate (poly(e-caprolactone)monoacrylate [0126]. Example 5 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 9H-carbazolyl-9-ethanol [0127]. Example 8 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with a different acrylate 2-hydroxy-3-phenoxypropylacrylate [0130]. Example 10 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 4,4’-isoproylidenebis(2-(2,6-dibromophenoxy)ethanol and another with 2-(p-chlorophenyl)ethanol. [0132]. Example 11 teaches a similar monomers, which is a diacrylate where the one of the isocyanatophenyl groups is reacted with high refractive index group 2-napthalenemethanethiol. [0133]. Useful isocyanate cores for forming the monomers are disclosed at [0015-0016]. Hydroxy (meth)acrylates these cores are reacted with to form the monomers are disclosed at [0020]. Other isocyanate reactive groups which may be present during the monomer synthesis are disclosed including alcohols, thiols and amines, such as benzylalcohol, phenylethanol, napthyhylethanol, naphthalenemethanthiol, thiophenol,  diphenylmethanethiol, triphenylmethanethiol,  phenoxyethanethiol, diphenylethanol, diphenylmethanol, diphenylpropenaol, triphenolmethanol,   4,4’-isopropylidenebis(2-phenoxyethanol),   4,4’-isopropylidenebis(2-(2,6-dibromophenoxy)ethanol, phenol, methoxyphenols, halogenated phenols, brominatednaphthols, alkylphenols, alkoxyphenols, methanol , methanethiol, thiophenol and the like  [0027-0036]. The use of the urethane acrylates of examples 1,5 and 14 in recording medium 1, 2 and 3 were prepared and used to record holograms [0142-0144,0146-]
It would have been obvious to modify the process of example 5 by adding phenol or thiophenol in place of the 9H-carbazolyl-9-ethanol based upon the disclosure at [0027-0036] and to add this to a recording medium as in medium 2 and record a hologram in the resultant holographic recording medium.
Further, it would have been obvious to modify the resulting monomers by replacing all or a portion of the hydroxyethylacrylate with hydroxyethylmethacrylate to form the corresponding dimethacrylate or trimethacrylate monomer and//or replacing the tris(p-isocyanatophenyl)thiophosphate with isocyanatophenyl1)phosphate based upon the disclosure equivalence and to add these to a recording medium as in medium 1 and record a holograms based upon the disclosed equivalence of these (meth)acrylates at [0020].
The applicant argues that the modifications sigge3cted by the examiner would not result in monomers bounded by the claims.  The examiner points out that compound 1005 is formed by the reaction of a thiophenol and hydroxyethylmethacrylate with the tris isocyanate precursor of example 5. 

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403, in view of Wanders et al. 20090023879.
Wanders et al. 20090023879 exemplifies monomer 
    PNG
    media_image1.png
    143
    229
    media_image1.png
    Greyscale
 as a high reflective index monomer [0041]. Notes also those of formulae III to V [0037-0039].

    PNG
    media_image2.png
    82
    254
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    77
    252
    media_image3.png
    Greyscale
 and
    PNG
    media_image4.png
    87
    246
    media_image4.png
    Greyscale

It would have been obvious to modify the process of example 5 by adding 1,3-dithiophenylpropan-2-ol used by Wanders et al. 20090023879 in place of the  9H-carbazolyl-9-ethanol and to add this to a recording medium as in medium 2 and record a hologram in the resultant holographic recording medium with a reasonable expectation of success based upon the disclosure of various alcohols including those having a similar structure specifically 4,4’-isopropylidenebis(2-phenoxyethanol) and  4,4’-isopropylidenebis(2-(2,6-dibromophenoxy)ethanol at [0027-0036] and this moiety being recognized as resulting in higher refractive index monomers.
Further, it would have been obvious to modify the resulting monomers by replacing all or a portion of the hydroxyethylacrylate with hydroxyethylmethacrylate to form the corresponding dimethacrylate or trimethacrylate monomer and//or replacing the tris(p-isocyanatophenyl)thiophosphate with isocyanatophenyl1)phosphate based upon the disclosure equivalence and to add these to a recording medium as in medium 1 and record a holograms based upon the disclosed equivalence of these (meth)acrylates at [0020] of Stockel et al. 20080312403.
The applicant argues that the modifications sigge3cted by the examiner would not result in monomers bounded by the claims.  The examiner points out that compounds 1003,1004 and 1007 are formed by the reaction of  1,3-dithiophenylpropan-2-ol and (either hydroxyethylmethacrylate or hydroxyethylmethacrylate) with the tris isocyanate precursor of example 5. 

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403, in view of Morita et al. JP 2009-091459 and Yamada et al. 20030139486
Morita et al. JP 2009-091459 (machine translation attached) teaches useful monomers including bis (acryloyloxyphenyl) octyl phosphate, bis (acryloyloxyphenyl) phenyl phosphate, bis (acryloyloxyphenyl) benzyl phosphate,  bis (methacryloyloxyphenyl) methyl phosphate, bis (methacryloyloxyphenyl) octyl phosphate, bis (methacryloyloxyphenyl) phenyl phosphate and bis (methacryloyloxyphenyl) benzyl phosphate and the like [0028-0033]. 
Yamada et al. 20030139486 establishes that the use of phosphorous containing monomers in refractive index imaging compositions including tri((meth)acryloyloxyethyl)phosphate is known [0048]. The refractive index mediation can be used to form holograms [0172]. 
It would have been obvious to one skilled in the art to modify the composition of Stockel et al. 20080312403 by replacing the urethane acrylate substituted triphenyl thiophosophates with bis or tris acrylated triphenylphosphates such as those taught by Morita et al. JP 2009-091459 and Yamada et al. 20030139486 with a reasonable expectation of forming a useful holographic recording composition based upon the known use of these in refractive index based recording found in Yamada et al. 20030139486, which is the same mechanisms used in recording the holograms of Stockel et al. 20080312403

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockel et al. 20080312403, in view of Miyauchi et al. JP 2014-001215
Miyauchi et al. JP 2014-001215 (machine translation attached)  teaches urethane acrylates bounded by the formulae 

    PNG
    media_image5.png
    329
    357
    media_image5.png
    Greyscale

	Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or an ether group, E represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 - CO - X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]
In Formula (3), typically, X may be a ether group, p may be 1 or 2, E is a hydrocarbon group, and q may be 1 [0025]. Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or a Ether group, represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 – CO – X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]In Formula (3), typically, X may be a Ether group, p may be 1 or 2, is a hydrocarbon group, and q may be 1. Wherein R 4 represents a hydrogen atom or a methyl group, X represents a direct bond or a Ether group, represents a linking group, and q represents an integer of 1 or more, and q represents 0 or 1. However, (r 1 r 2) groups J have at least 2 groups [CH 2 ═ CR 4 – CO – X] -. Ring Z 1, ring Z2,R1,R2,R3,k,m,n,r1 and r 2 are the same as above. ]In Formula (3), typically, X may be a Ether group, p may be 1 or 2, is a hydrocarbon group, and q may be 1.[0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution. [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution. urethane acrylate synthesis process.  To a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution [0117].  Yields monomer of formula II(d) in claim 6.  [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., "Karenz AOI") is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. "G 00333 T") diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.[Example 10]Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 - methacryloyloxyethyl isocyanate ("Karenz MOI" manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.
[Example 10]  Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 - acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 - methacryloyloxyethyl isocyanate ("Karenz MOI" manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.Yields monomer of formula II(c) in claim 6. See table 1 for the refractive indices of the cured monomers, which are all in excess of 1.5 [0015,0184]. These can be cured using the photoinitiators disclosed at [0098,0101-0102] using UV light, lasers and the like [0113]. These can be used in holograms [0187].  [0117][Example 1]1. urethane acrylate synthesis processTo a brown 200 ml flask equipped with a cooling tube shielded by an aluminum foil and a stirrer, 20.02 g (0.046 mol) of 9,9-bis[4-(2-hydroxyethoxy)phenyl]fluorene (BEF, manufactured by Osaka Gas Chemical Co., Ltd.) and 80.0 g of 1,4-dioxane are added. BEF is dissolved in a 1,4-dioxane, and 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate (manufactured by Showa Denko Co., Ltd., “Karenz AOI”) is added to dissolve the solution. To 0.15 g of di-n-butyl tin dilaurate (DTD, manufactured by Kishida Chemical Co., Ltd., Lot No. “G 00333 T”) diluted to 10% by weight was added a 1,4-dioxane, and the inside of the flask was replaced with argon and reacted at 80 ° C. for 21 hours while stirring with a magnetic stirrer. After completion of the reaction, 6.6 mg of hydroquinone (manufactured by Nacalai Tesque Co., Ltd.) was added. Confirmation that the reaction was completed was confirmed by confirming that the NCO group had disappeared by FT-IR measurement of the reaction solution.[Example 10]Steps 1 and 2 were carried out in the same manner as in Example 1, except that 13.14 g (0.093 mol) of 2 – acryloyloxyethyl isocyanate was replaced with 14.43 g (0.093 mol) of 2 – methacryloyloxyethyl isocyanate (“Karenz MOI” manufactured by Showa Denko Co., Ltd.). The completion of the reaction was confirmed by confirming the disappearance of the NCO group by FT-IR measurement as well. The product after desolvation (urethane methacrylate) was a white solid and had a solvent recovery of 87.9%.
It would have been obvious to one skilled in the art to modify the composition of Stockel et al. 20080312403 by replacing the urethane acrylate substituents used on the monomer with the urethane acrylate substituents of Miyauchi et al. JP 2014-001215 with a reasonable expectation of forming a useful holographic recording composition based upon the known use of these in recording holograms established at [0187] of Miyauchi et al. JP 2014-001215 and the general direction to urethane acrylates in Stockel et al. 20080312403.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 17/515194 (20220153895). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
See compound 1003-1007.
The applicant focused on formula 100, but overlooked the references to “others” in the rejection. Please compare the structures of all of the compounds of claim 14 of the copending application and claim 18 of the instant application. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/0515194 (20220153895). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the same compounds/monomers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The rejection is maintained until a terminal disclaimer is filed or the rejection is otherwise overcome.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Facke et al. 20130252140 teaches holographic composition using the monomer of formula (I). 

    PNG
    media_image6.png
    239
    397
    media_image6.png
    Greyscale

where X is CH3 or hydrogen, Z is a linear or branched C2 to C4 alkyl radical, R is a linear or branched, optionally heteroatom-substituted aliphatic, aromatic or araliphatic radical, Y in each occurrence is independently hydrogen, methyl, ethyl, propyl, n-butyl, tert-butyl, chlorine, bromine, iodine, methylthio, phenyl or phenylthio and n is from 0 to 4 and [0019] m is from 0 to 5 [0013-0018]. R can be an aliphatic, aromatic or araliphatic radical which preferably has carbon atoms replaced with oxygen, nitrogen or sulfur atoms and may include thioether linkages [0022- 0023]. Compound 18 in the table on page 18 uses HS-phenyl-S-phenyl-SH as the reactant to
form the monomer and this monomer is combined with a fluorinated urethane (plasticizer),. Crystal violet and Irgacure (photoinitiator), N-ethylpyrrolidone, 9.18 microns glass beads, a polyol (polymer precursor) and desmodur (polyisocyanate polymer precursor) and coated on a glass slide, covered with another slide and used in holographic recording, achieving a contrast/refractive index modulation of 0.0260 with 15.9 mJ/cm? exposure [0338-0342].
Otsuji et al. 20070078198 teaches monomers which are bounded by formula (1), 

    PNG
    media_image7.png
    149
    261
    media_image7.png
    Greyscale
, where R11 is a divalent aromatic group, X11 is oxygen, or sulfur, R12 and R14 are hydrogen or methyl, R13 is aryl [0067-0070]. The aryl group can be phenylpheny! (biphenyl), napthyl, phenyl, phenoxyphenyl and the like which may be substituted [0103]. The use of these in forming high refractive index optical parts is disclosed [0062,0470]. See 1-E on page 8 and I-9 on page 35. The use of these in photopolymerizable systems is disclosed [0446-0448]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Compound 1006 112. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737
October 24, 2022